Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This is to acknowledge the receipt of applicant’s “arguments/Remarks after Final rejection” filed on 3/11/2022.

Status of Claims
Claim 3 has been cancelled; Claim 1 has been amended; Claims 1-2 remain for examination, wherein claim 1 is an independent claim.  

Status of the Previous Rejections
The previous rejection of Claim 1 under 35 U.S.C. 103 as being unpatentable over Kunieda et al (US 10,913,242 B2, thereafter US’242) in view of Kawakami et al (JP 2013001973A, with on-line translation, thereafter JP’973) is withdrawn in view of the applicant’s “After Final arguments/remarks” filed on 3/11/2022. 

Allowable Subject Matter
Claims 1-2 are allowed. The reason for the allowance as following:
Regarding the instant independent claim 1, the Applicant has added allowable subject matter in the previous claim 3 into the independent claim 1 and claim 3 has been cancelled. it is noted that the recorded prior art(s) does not specify the claimed 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delay, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on statement of Reason for Allowance”.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JIE YANG whose telephone number is (571)270-1884.  The examiner can normally be reached on IFP.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan J Johnson can be reached on 571-272-1177.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  

/JIE YANG/Primary Examiner, Art Unit 1734